First California Financial Group, Inc. 8-K Exhibit 99.1 For further Information: At the Company: Ron Santarosa 805-322-9333 At PondelWilkinson: Robert Jaffe 310-279-5969 Corporate Headquarters Address: 3027 Townsgate Road, Suite 300 Westlake Village, CA 91361 FIRST CALIFORNIA POSTS 2$15.6 MILLION Company to Host Conference Call Today at 11 a.m. Pacific Time WESTLAKE VILLAGE, Calif., April 28, 2011 – First California Financial Group, Inc. (Nasdaq:FCAL), the holding company of First California Bank, today reported first quarter net income of $15.6 million up significantly from $117,000 for the same period a year ago.Net income available to common shareholders was $15.3 million or $0.54 per diluted share compared to a net loss available to common shareholders of $196,000 or $0.02 per share for the 2010 first quarter.Preferred dividends were $312,500 for both the first quarter of 2011 and 2010.The 2011 first quarter results include a $34.7 million pre-tax gain related to the FDIC-assisted acquisition of San Luis Trust Bank. “We are very pleased with the San Luis Trust Bank acquisition as it enabled us to enter a complementary Central Coast market on financial terms that will provide attractive returns to our shareholders on a short and longer term basis,” said C. G. Kum, president and chief executive officer of First California Financial Group.“Moreover, the transaction fits our strategy of sound capital management as we were able to increase our tangible book value to $4.21 per share at the end of the first quarter from $3.65 per share at year end, while maintaining a stable tangible common equity to tangible assets ratio of 6.75%.” 2011 First Quarter Financial Highlights · Net income was $15.6 million compared with $117,000 for the same period a year ago; · Diluted earnings per common share was $0.54 versus loss per common share of $0.02 for the 2010 first quarter; · Pre-tax gain of $34.7 million recorded in connection with FDIC-assisted acquisition of San Luis Trust Bank; associated integration/conversion expense of $515,000; · Allowance to non-covered loans at the end of the 2011 first quarter of 1.98 percent, up from 1.80 percent at year-end 2010; net loan charge-offs of $867,000, down from $2.7 million for the same period last year; · Other-than-temporary impairment charges of $1.1 million; · Foreclosed property valuation allowance charges of $5.1 million; · Net interest income for the 2011 first quarter was $12.8 million, up 20% from the same period a year ago; · Loans up 22% from a year ago to end the 2011 first quarter at $1.1 billion; · Deposits up 31% from a year ago to end the 2011 first quarter at $1.4 billion; · Tangible book value per common share up 18% from a year ago to end the first quarter at $4.21. FDIC-Assisted San Luis Trust Bank Acquisition First California Bank assumed all the deposits and acquired substantially all of the assets of San Luis Trust Bank on February 18, 2011 from the Federal Deposit Insurance Corporation (FDIC) acting in its capacity as receiver of San Luis Trust Bank (SLTB), a single branch community bank located in San Luis Obispo, California. First California Financial Group, Inc.
